—In a matrimonial action in which the parties were divorced by judgment dated June 21, 1980, the plaintiff former wife appeals from an order of the Supreme Court, Kings County (Patterson, J.), dated September 25, 1996, which, inter alia, denied her motion for (1) the sequestration of her former husband’s interest in the marital residence and her appointment as receiver thereof, and (2) vacatur of the provision of the divorce judgment, entered upon the parties’ stipulation, related to the partition and sale of the marital residence.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly denied the plaintiffs motion to vacate that portion of a 1980 stipulation entered into between the parties related to the partition and sale of the former marital residence. The plaintiff has failed to establish that the agreement was the result of fraud or overreaching, or that its terms can be considered unconscionable (see, Warren v Rabinowitz, 228 AD2d 492; Nasifoglu v Nasifoglu, 224 AD2d 504; Tirrito v Tirrito, 191 AD2d 686).
The plaintiffs remaining contentions are without merit. Bracken, J. P., Copertino, Joy and Altman, JJ., concur.